Case 1:19-cr-00121-SPW Document 65 Filed 09/11/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
VS.

KIMBERLY ROSAMOND
FANSLAU,

Defendant.

 

 

Case No. CR-19-121-BLG-SPW-02

ORDER

Upon Defendant, Kimberly Rosamond Fanslau’s Unopposed Motion to

Join Co-Defendant Webb’s Supplemental Brief in Support of Motion to Suppress

(Doc. 64), and for good cause appearing,

If IS HEREBY ORDERED that Defendant Kimberly Rosamond Fanslau is

joined with Defendant Webb in his Supplemental Brief in Support of Motion to

Suppress (Doc. 62). Defendant Fanslau is included in the hearing previously set by

this Court for October 30, 2020, at 9:30 a.m.

The clerk is directed to notify counsel and the United States Marshal’s Service

of the entry of this Order.

DATED this _“" day of September 2020.

se

Lf

: a ; om a f f é wy doug fone
gf Ct OE I Cemmenee” —f fA A Ke, LE, el oe?

 

SUSAN P. WATTERS
UNITED STATES DISTRICT JUDGE

1
